Exhibit 10.25

 

EXECUTION COPY

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
February 10, 2004 by and among HRPT PROPERTIES TRUST (the “Borrower”), each of
the Lenders party hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the
“Agent”).

 

WHEREAS, the Borrower, the Lenders and the Agent have entered into that certain
Credit Agreement dated as of April 30, 2001 (as amended and in effect
immediately prior to the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders party hereto and the Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                  The Credit Agreement is amended by adding
to Section 1.1. in the appropriate alphabetical location the following
definition:

 

“Capitalization Rate” means (a) 8.00% with respect to the Properties comprising
the “Damon Estate” located on the island of Oahu, Hawaii, and (b) 8.75% in all
other cases.

 

(b)                                 Section 1.1. of the Credit Agreement is
hereby amended by restating the definitions of “Asset Under Development”,
“Capital Expenditure Reserves”, “Developable Property”, “Funds From Operations”,
“Permitted Liens”, “Total Asset Value”, “Unencumbered Asset” and “Unencumbered
Asset Value” in their entirety as follows:

 

“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing.  If such construction consists of the construction of tenant
improvements, as opposed to expansion of such Property or any “ground up”
development, such Property shall not be considered to be an Asset Under
Development.  In addition: (a) to the extent any Property includes a
revenue-generating component (e.g. an existing building leased to a tenant) and
a building under development, such revenue-generating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development and (b) Property which is
leased under a net lease to a third party shall not be

 

--------------------------------------------------------------------------------


 

considered to be an Asset Under Development (so long as rent payments under such
lease are not abated by the development on such Property).

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.50, times (c) the number of days
in such period, divided by (d) 365; provided, however that no Capital
Expenditure Reserves shall be required with respect to any portion of a Property
which is net leased to a third party.

 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed by the Borrower or any Subsidiary.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; (e)
provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in HPT and SNH; provided, however, cash dividends in respect of such
Investments in HPT and SNH that have been actually received by the Borrower or
any Subsidiary during such period, shall not be excluded from Funds From
Operations by virtue of this clause (f).

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 7.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person and, in the case of the Borrower or
any Subsidiary, Liens granted by any tenant on its leasehold estate in a
Property which are subordinate to the interest of the Borrower or a Subsidiary
in such Property; and (d) Liens in existence as of the Agreement Date and set
forth in Part II of Schedule 6.1.(f).

 

2

--------------------------------------------------------------------------------


 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital
Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements); (c) the value of the Borrower’s equity
Investment in each of HPT and SNH, such value determined at the lower cost or
Fair Market Value; (d) all cash, cash equivalents and accounts receivable that
are not (i) owing in excess of 90 days (or one year in the case of any
Governmental Authority of the United States of America (but not political
subdivisions thereof)) as of the end of such fiscal quarter or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (e) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (f) the book
value of all Developable Property; (g) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (h) the book value of all Unencumbered Mortgage Notes; and (i) the
Borrower’s pro rata share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii) leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and conditions reasonably acceptable to
the Agent; (b) such Property is not an Asset Under Development and is in
service; (c) such Property is used for office or industrial uses, or any other
use incidental thereto, as currently in use at the Properties; (d) neither such
Property, nor any interest of the Borrower or such Guarantor therein, is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge; (e) if such Property is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) of the definition thereof or Liens in favor
of the Borrower or a Guarantor) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Property without the need to obtain the consent of any
Person; and (f) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property.

 

3

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means, at any given time, the sum of: (a)(i) Net
Operating Income from all Unencumbered Assets for the fiscal quarter most
recently ending times (ii) 4 divided by (iii) the applicable Capitalization
Rate; and (b) the book value of all Unencumbered Mortgage Notes of the Borrower
and its Subsidiaries.  To the extent that the book value of Unencumbered
Mortgage Notes would account for more than 10.0% of Unencumbered Asset Value,
such excess shall be excluded.  To the extent that Properties leased by the
Borrower or a Guarantor pursuant to a ground lease would, in the aggregate,
account for more than 5.0% of Unencumbered Asset Value, such excess shall be
excluded.  Pro forma Net Operating Income from any Unencumbered Asset acquired
during such fiscal quarter shall be entitled to include such Property for the
entire quarter in the foregoing calculation.  If an Unencumbered Asset is not
owned as of the last day of a quarter then the Net Operating Income from such
asset shall be excluded from the foregoing calculation.

 

(c)                                  The Credit Agreement is amended by deleting
Section 6.1.(u) in its entirety and substituting in its place the following:

 

(u)                                 Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged substantially in the business of
owning, operating and developing office and industrial assets, together with
other business activities incidental thereto, as currently in use at the
Properties.

 

(d)                                 The Credit Agreement is amended by deleting
Section 9.1.(h) in its entirety and substituting in its place the following:

 

(h)                                 Floating Rate Debt.  The aggregate principal
amount of all outstanding Floating Rate Debt to exceed at any time an amount
equal to the greater of (i) 25.0% of Total Asset Value and (ii) the sum of
(x) the aggregate amount of the Commitments plus (y) the aggregate principal
balance of loans outstanding under that certain Credit Agreement entered into in
February, 2004 by the Borrower, the financial institutions from time to time
party thereto as “Lenders” and Wachovia Bank, National Association, as Agent.

 

(e)                                  The Credit Agreement is amended by deleting
Section 9.6.(a) in its entirety and substituting in its place the following:

 

(a)                                  the Borrower may (x) declare and make cash
distributions to its common shareholders during any fiscal year in an aggregate
amount not to exceed the greater of (i) 90.0% of Funds From Operations of the
Borrower for such fiscal year or (ii) the amount for the Borrower to remain in
compliance with Section 7.13. and (y) declare and make Preferred Dividends;

 

(f)                                    The Credit Agreement is amended by
deleting the second sentence of Section 9.9. in its entirety and substituting in
its place the following:

 

4

--------------------------------------------------------------------------------


 

The Borrower shall not enter into any material amendment, modification or waiver
of or with respect to any of the terms of the Advisory Agreement or the
Management Agreement, except for extensions thereof.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

 

(a)                                  A counterpart of this Amendment duly
executed by the Borrower and the each of the Lenders; and

 

(b)                                 Such other documents, instruments and
agreements as the Agent may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the Agent
and the Lenders that:

 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof or will exist immediately
after giving effect to this Amendment.

 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Agent and the

 

5

--------------------------------------------------------------------------------


 

Lenders in the Credit Agreement and the other Loan Documents to which it is a
party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 6.  Expenses and Fees.  The Borrower shall reimburse the Agent upon
demand for all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith. In addition, the Borrower agrees to pay
each Lender executing this Amendment a work fee in the amount of $5,000.

 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name: John C. Popeo

 

 

Title: Treasurer

 

[Signatures Continued on Next Page]

 

7

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement dated as of
February 10, 2004 with HRPT Properties Trust]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as

 

Agent and as a Lender

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

 

Name: David M. Blackman

 

 

Title: Director

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

By:

/s/ Jeffry M. Morrison

 

 

 

Name: Jeffry M. Morrison

 

 

Title: Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Frederick G. Bright

 

 

 

Name: Frederick G. Bright

 

 

Title: Vice President

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

By:

/s/ Ralph C. Marra, Jr.

 

 

 

Name: Ralph C. Marra, Jr.

 

 

Title: Vice President

 

 

 

By:

/s/ James Brett

 

 

 

Name: James Brett

 

 

Title: Assistant Treasurer

 

 

 

THE BANK OF NEW YORK

 

 

 

By:

/s/ Anthony A. Filorima

 

 

 

Name: Anthony A. Filorima

 

 

Title: Vice President

 

 

 

 

[Signatures Continued on Next Page]

 

8

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement dated as of
February 10, 2004 with HRPT Properties Trust]

 

 

 

AMSOUTH BANK

 

 

 

 

 

By:

/s/ David D. Ellis

 

 

 

Name: David D. Ellis

 

 

Title: Assistant Vice President

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

By:

/s/ Daniel R. Ouellette

 

 

 

Name: Daniel R. Ouellette

 

 

Title: Senior Vice President

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Blake K. Thompson

 

 

 

Name: Blake K. Thompson

 

 

Title: Vice President

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

 

 

 

 

By:

/s/ Gwen Evans

 

 

 

Name: Gwen Evans

 

 

Title: Manager

 

 

 

By:

/s/ Iain Donovan

 

 

 

Name: Iain Donovan

 

 

Title: Manager

 

 

 

 

[Signatures Continued on Next Page]

 

9

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement dated as of
February 10, 2004 with HRPT Properties Trust]

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James A. Colella

 

 

 

Name: James A. Colella

 

 

Title: Vice President

 

 

 

 

 

CHEVY CHASE BANK, F.S.B.

 

 

 

 

 

By:

/s/ Ronald W. Huffman

 

 

 

Name: Ronald W. Huffman

 

 

Title: Vice President

 

 

 

 

 

EASTERN BANK

 

 

 

 

 

By:

/s/ Richard C. Muraida

 

 

 

Name: Richard C. Muraida

 

 

Title: Senior Vice President

 

 

 

 

 

NATIONAL BANK OF EGYPT, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Hassan Eissa

 

 

 

Name: Hassan Eissa

 

 

Title: General Manager

 

 

 

 

 

By:

/s/ Carmelo L. Foti

 

 

 

Name: Carmelo L. Foti

 

 

Title: Vice President

 

 

 

 

[Signatures Continued on Next Page]

 

10

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement dated as of
February 10, 2004 with HRPT Properties Trust]

 

 

 

RZB FINANCE LLC

 

 

 

 

 

By:

/s/ John A. Valiska

 

 

 

Name: John A. Valiska

 

 

Title: Group Vice President

 

 

 

 

 

By:

/s/ Christoph Hoedl

 

 

 

Name: Christoph Hoedl

 

 

Title: Vice President

 

 

 

 

 

BANK LEUMI USA

 

 

 

 

 

By:

/s/ Charles C. D’Amico

 

 

 

Name Charles C. D’Amico

 

 

Title: Vice President

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

 

By:

/s/ Patricia Leung

 

 

 

Name: Patricia Leung

 

 

Title: Director, Capital Markets

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jessica L. Kempf

 

 

 

Name: Jessica L. Kempf

 

 

Title: Assistant Vice President

 

 

 

 

[Signatures Continued on Next Page]

 

11

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit Agreement dated as of
February 10, 2004 with HRPT Properties Trust]

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Eduardo Mendoza

 

 

 

Name: Eduardo Mendoza

 

 

Title: Vice President

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ T. Gregory Donohue

 

 

 

Name: T. Gregory Donohue

 

 

Title: Senior Vice President

 

 

 

 

 

ALLIED IRISH BANKS PLC

 

 

 

 

 

By:

/s/ Ronald K. Rapp

 

 

 

Name: Ronald K. Rapp

 

 

Title: Senior Vice President

 

12

--------------------------------------------------------------------------------